 Case: 4:19-cv-03410-SRC Doc. #: 82 Filed: 03/05/21 Page: 1 of 2 PageID #: 709




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MOHAMMED WISHAH,                                 )
    Plaintiff,                                   )
vs.                                              )       No. 4:19-cv-03410-SRC
                                                 )
THE CITY OF COUNTRY CLUB HILLS,                  )
MISSOURI, et al.,                                )
     Defendants.                                 )

         OFFICER DENNIS EPPS’ MOTION TO STRIKE PORTIONS OF
    “PLAINTIFF’S RESPONSES TO OFFICER DENNIS EPPS’ STATEMENT OF
                    UNDISPUTED MATERIAL FACTS”

       Comes now Defendant, Officer Dennis Epps, and moves to strike from “Plaintiff’s

Responses to Officer Dennis Epps’ Statement of Undisputed Material Facts” (ECF Doc

69) the responses to Paragraphs 6, 9, 17, and 21-23 for being in violation of both the

letter and spirit of Federal Rule of Civil Procedure 56 and this Court’s Local Rule 4.01.

Those responses all purport to deny a summary judgment movant’s numbered fact, but

then nowhere cite to record evidence actually disputing that fact and instead provide non-

responsive, lengthy narratives alleging other matters.

       Officer Epps moves to strike from the same submission the responses to

Paragraphs 8, 10-12, 18-20, and 24-29 for being in violation of both the letter and spirit

of Federal Rule of Civil Procedure 56 and this Court’s Local Rule 4.01. Those responses

all purport to deny a summary judgment movant’s numbered fact, but then nowhere cite

to record evidence actually disputing that fact and instead refer to other responses

(specifically, the responses to 6, 9, 17, and 21-23 referred to in the immediately preceding
 Case: 4:19-cv-03410-SRC Doc. #: 82 Filed: 03/05/21 Page: 2 of 2 PageID #: 710




paragraph) without specifying where in those responses any citation to record evidence

refuting the fact might be found.

       In further support hereof, Officer Epps submits his “Memorandum in Support of

Officer Epps’ Motion to Strike Portions of Plaintiff’s Responses” substantially

simultaneously herewith.


                                           /s/Mark H. Zoole
                                           Mark H. Zoole, #38635MO
                                           P.O. Box 190549
                                           St. Louis, MO 63119
                                           (314) 223-0436
                                           zoole@sbcglobal.net
                                           Counsel for Defendant Dennis Epps


                                    Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing was sent via
the court clerk’s electronic notification system to all counsel of record, including Jay
Kanzler, 2001 S. Big Bend, St. Louis, MO, 63117, on this 5th day of March, 2021.

                                           /s/Mark H. Zoole
